Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2020 has been entered.
	No claim has been amended.  Claims 14, 16, 17, 24, 26, 27 and 36-41 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on September 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initial copy is attached hereto.
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance: The newly submitted Information Disclosure Statement does not contain any references that render the previously allowed claims un-patentable and do not contain any applicable prior art. Therefore, the prior art cited neither teaches nor suggest a pharmaceutical composition comprising: antigens Lawsonia intracellularis bacterium and a porcine circovirus antigen; and a pharmaceutically acceptable carrier. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Claims 14, 16, 17, 24, 26, 27 and 36-41 are allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        February 12, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645